Title: To George Washington from Major General Nathanael Greene, 24 November 1777
From: Greene, Nathanael
To: Washington, George



Dr Sir
Mount Holly [N.J.] 9 oClock Nov. 24 1777

I receivd your favor by Col. Mead who has communicated to me the design of an attack upo[n] Philadelphia, the consequences if successful are so desireable that I wish it appeard to me more practicable—In war there must be always some thing left to chance and I would always recommend to trust some consequences to the Spirit and bravery of the troops—An excess of caution which councils of War are generally productive of—often deprives a country, of the advantages of a due exertion of the spirit & bravery of the troops—but I have viewed this

subject in and out of council, I have weighed the good and bad consequences—I have surveyd it in a Historical point of light, I have examined it from my own observations in the course of the war and I cannot thin[k] there is that degree of probability of the attempts succeeding that will warrant the undertakeing. I have not time without detaining Col. Mead too long to give my reasons against the attack in full detail, but I think it a hassardous attempt and will terminate to the injury of the Continent and disgrace of the Army—I am sensible that many things pronounced impracticable before they were attempted have been crowned with success in the undertakeing—But prudence forbids that being made a principle which necessity alone can justify. I wish that it was in our power to give that Army some capital wound—the reputation of the Army and the happiness of the country loudly call for it—but in consulting our wishes rather than our reason, we may be hurried by an impatience to attempt something splendid into inextricable difficulties.
The depreciation of Money the corruption of the people and the dislike to service that prevails throughout the Army will justify measures at this day that might wear the complexion of rashness under different circumstances—How far these considerations may authorise the attempt I cannot pretend to say—One thing I would beg leave to recommend that is if your Excellency thinks of attacking the City this Winter—improve the present moment for sure I am whatever reinforcements of Militia may be drawn in to aid the Army they can not render it so formidable and equal to the attempt as it is at this hour—I am very willing to lay aside my own private Judgment and second the attempt—you may depend upon it Sir that I will as freely embark in the attempt if your Excellency thinks it warrantable as if I was of the same sentiment, and whatever may be the event my Opinion never shall be known.
The troops here are under marching Orders—Glovers Brigade will join us in the morning—I intended to advance in the morning at Nine, but Col. Meads coming and recommending the postponing the march until I hear further from your Excellency, and as the troops coming in will want one days rest I thought it best to countermand the orders for marching until I hear from your Excell. And I am further inducd to the measure because I don’t apprehend the difficulties of attacking Lord Cornwallis will be increasd from one or two days delay—the Enemy give out they are 10,000 Strong and that they intend to march to Burlington. I wish your Excellency to weigh the subject coolly and take your measures accordingly—I shall be perfectly satisfied be the result what it may. I am with the sincerest regard ⟨your mo⟩st Obedient ⟨Servt⟩

N. Greene

